George, J.
A medical college brought suit in a justice’s court, upon a promissory note. The defendant filed an answer, admitting the execution of the note, but alleging a total failure of consideration, for the following reasons: That “defendant entered said school for the purpose of getting all the benefit of the profession; that he spent several years there, and paid plaintiffs large sums of money for tuition up to January, 1911; that up to said date he had the use and advantages' of large equipments of said college; that he was required to furnish dental supplies and equipments necessary to his profession, and that he bought said instruments, -and paid for them, and that said plaintiff required him to keep same in their college building; that on or about January 6, 1911, the building in which he was required to keep said instruments was totally destroyed by fire, same being caused, or said to have been caused, by the negligence of the officers of said college in allowing combustible material in said building, and that defendant suffered the total loss of all his instruments and books, which were worth $140.00. . . Defendant says that during the spring term, 1911, he was compelled to follow the faculty of said college around from building to building in the City of Richmond, Va., and from room to room, in order to finish the term, which defendant says was of very little, if any, benefit to him, and that he does not believe he was benefited at all thereby. Wherefore defendant prays that said note be can-celled and that he have judgment against plaintiff for the sum of $65.00 and cost of suit.” Held: The answer was properly stricken oh general demurrer, and the judge of the superior court did not err in dismissing *526tlie certiorari sued out by the defendant, and in awarding judgment against him for principal, interest, and cost.
Decided March 20, 1917.
Certiorari; from Fayette superior court—Judge Searcy. August 12, 1916.
W. B. Hollingsworth, Lester C. Diclcson, for plaintiff in 'error.
J. W. Culpepper, contra.

Judgment affirmed.


Wade, G. J., and Lulce, J., concur.